Citation Nr: 0841941	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1978 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The appellant appealed that decision to BVA, and 
the case was referred to the Board for appellate review. 

A hearing was held in August 2008, at the Pittsburgh RO, 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2007) and who is 
rendering the determination in this case.  A transcript of 
the testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Reasons for Remand: To verify the veteran's unit location, to 
obtain additional information pertaining to in-service sarin 
gas exposure and to obtain a medical nexus opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the veteran died in January 2006.  His cause of 
death is listed as glioblastoma multiforme, a type of brain 
cancer.  The appellant contends that the veteran served in 
Khamsiyah, Iraq with the 351st Ordinance Company from January 
to August 1991, and that during that time, he was exposed to 
sarin gas.  The appellant further contends that as a result 
of exposure to sarin gas, the veteran developed brain cancer 
in 2005. 

Although it was previously determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to, 
among other agents, sarin gas, see 66 Fed. Reg. 35,702-10 
(July 6, 2001), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001), 
more recent studies have found that veterans exposed to sarin 
gas had an increased risk of brain cancer deaths.  See 
Bullman, Tim, et. al., Mortality in US Army Gulf War Veterans 
Exposed to 1991 Khamsiyah Chemical Munitions Destruction, 
American Journal of Public Health, Vol. 95, No. 8, pgs.1382 - 
1388 (August 2005).  Further, at the August 2008 hearing, the 
veteran's representative testified that a more recent 
Department of Defense (DOD) study was conducted on those 
stationed at Khamsiyah, Iraq in March 1991, detailing the 
subsequent health effects of the chemical exposure that took 
place there.  

Therefore, because the appellant contends that the veteran 
was stationed in Khamsiyah and was exposed to sarin gas 
there, the Board finds that further development is necessary 
before a final appellate decision can be made on the 
appellant's claim.  In this regard, the veteran's service 
with the 351st Ordinance Company in Khamsiyah, Iraq should be 
verified.  In addition, any subsequent VA or DOD studies 
discussing the effects of sarin gas exposure should be 
obtained and reviewed in association with the appellant's 
claim. 

Furthermore, the Board notes that VA has a duty to obtain a 
medical opinion when the record contains competent evidence 
of a current disability, indicates that such disability may 
be associated with active service, but does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the evidence of record establishes 
that the veteran had brain cancer and the appellant submitted 
evidence of a possible nexus between sarin gas exposure 
during service and brain caner.  See Brain Caner Link to 
Sarin, Ex-POW Bulletin (January 2006).  Therefore, if the 
veteran's service in Khamsiyah is verified, the Board finds 
that a medical opinion is necessary to determine the nature 
and etiology of the veteran's brain cancer.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the veteran's 
service personnel records in an attempt to 
verify the veteran's service with the 351st 
Ordinance Company in January to August 
1991.  If the records are unavailable, 
this must be documented in the veteran's 
claims file. 

2.  If the veteran's personnel records 
indicate that he served in Iraq during the 
Persian Gulf War, either with the 351st 
Ordinance Company or another unit, the 
AMC/RO should contact the U. S. Army & 
Joint Services Records Research Center 
(JSRRC), to verify the location of the 
veteran's unit, to include Khamsiyah, 
Iraq, in March 1991.  Any response 
received must be documented in the 
veteran's claims file.  

3.  The AMC/RO should request any 
additional VA or DOD studies performed 
detailing the effects of sarin exposure.  
Any such study should be obtained and 
associated with the veteran's claims file.  
If no such study is available, this must 
be documented in the veteran's claims 
file.  The AMC/RO should review any 
available studies in readjudicating the 
appellant's claim.

4.  If and only if the veteran's service in 
Khamsiyah is verified, the AMC/RO should 
forward the veteran's claims folder to a VA 
physician for the purpose of obtaining an 
opinion regarding the cause of the 
veteran's death.  After examining the 
record, the physician should be asked to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
brain cancer, or any other disorder causing 
or materially contributing to his death, 
was causally related to his active service 
or any incident therein, including presumed 
exposure to sarin gas in Khamsiyah.  

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




